                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


PHILLIPPE FRANKLIN,

                     Plaintiff,

v.                                                    Case No: 6:17-cv-1196-Orl-40GJK

BOARD OF COUNTY
COMMISSIONERS OF OSCEOLA
COUNTY,

                     Defendant.
                                         /

                                         ORDER

       This cause is before the Court on Defendant's Motion Quantifying Attorneys' Fees

and Costs (Doc. 99) filed on February 11, 2019. The United States Magistrate Judge has

submitted a report recommending that the motion be granted.

       After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

       1.     The Report and Recommendation filed March 26, 2019 (Doc. 100), is

ADOPTED and CONFIRMED and made a part of this Order.

       2.     The Motion Quantifying Attorneys' Fees and Costs (Doc. 99) is GRANTED.

       3.     The Board of County Commissioners of Osceola County is awarded

$1,537.00 in attorney’s fees against Phillippe Franklin.
      DONE AND ORDERED in Orlando, Florida on April 15, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      2
